Citation Nr: 1623028	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to ratings in excess of 10 percent (prior to December 17, 2008) and in excess of 50 percent (from December 17, 2008 through March 15, 2012) for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes, status post anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to November 1984 and from June 2006 to August 2007 (with service in Iraq).

The matter of increased ratings for PTSD is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This issue was originally before the Board on appeal from a July 2008 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial rating of 10 percent, effective August 20, 2007.  In April 2009, a hearing was held before a Decision Review Officer (DRO) at the RO for this issue, and a transcript of the hearing is in the record.  In February 2012, this issue was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development.  An October 2012 rating decision granted an increased rating of 70 percent for PTSD, effective March 16, 2012; as that award did not represent a total grant of benefits sought, the claim for increase remained on appeal pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2014, the Board issued a decision [by a VLJ other than the undersigned] that (in pertinent part) denied a rating in excess of 10 percent (prior to December 17, 2008) for PTSD, granted an increased rating of 50 percent but no higher (from December 17, 2008 through March 15, 2012) for PTSD, and denied a rating in excess of 70 percent (from March 16, 2012) for PTSD.  The Veteran appealed those portions of the Board's decision (to the extent of seeking higher ratings than those continued and/or granted by the Board during the aforementioned periods) to the Court.

In September 2015, the Court issued a mandate that (in pertinent part): (1) vacated the June 2014 Board decision with regard to the denial of a rating in excess of 10 percent (prior to December 17, 2008) for PTSD and the denial of a rating in excess of 50 percent (from December 17, 2008 through March 15, 2012) for PTSD, and remanded those matters for readjudication consistent with instructions outlined in its June 2015 memorandum decision; and (2) dismissed the matter of a rating in excess of 70 percent (from March 16, 2012) for PTSD pursuant to its June 2015 memorandum decision [and consequently, this matter is not before the Board].  The case is now assigned to the undersigned VLJ.

The matter of an increased rating for right knee degenerative changes, status post ACL reconstruction, is before the Board on appeal from a February 2015 rating decision of the Hartford RO.

[In its June 2014 decision [by a VLJ other than the undersigned], the Board also denied a compensable rating for benign right spermatic cord neoplasm.  In its September 2015 mandate, the Court dismissed this matter pursuant to its June 2015 memorandum decision.  Consequently, this matter is not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

Ratings for PTSD

At his April 2009 DRO hearing, the Veteran testified that he had sought treatment for his PTSD from a private practitioner; the DRO encouraged him to ask this private practitioner for a summary (inexplicably advising that such a summary "would be better than simply treatment notes") of his status over the last several months.  Pursuant to the Board's February 2012 remand, the AOJ sent the Veteran a letter which asked him to authorize the release of pertinent treatment records from any private medical providers who had treated him for his PTSD.  Thereafter, the Veteran submitted to VA a March 2012 Psychosocial Assessment Report (authored by E. Knowlden, LCSW), but he did not provide an authorization form to allow VA to obtain any additional records from that private provider, nor did he submit any additional private treatment records from that provider to VA.

As outlined in the Court's June 2015 memorandum decision, the Board erred by failing to ensure that VA had complied with its duty to assist in obtaining all available psychiatric treatment records from the Veteran's private provider, particularly in light of the potential confusion created by the DRO advising him (at the April 2009 hearing) to submit only a summary of his private psychiatric treatment.

To be clear, all psychiatric treatment reports (summary or otherwise) constitute pertinent evidence in this appeal for increased ratings for the Veteran's PTSD (for the periods prior to December 17, 2008 and from December 17, 2008 through March 15, 2012).  Therefore, on remand, the AOJ must attempt to obtain all available treatment records from E. Knowlden, LCSW (and any other private provider who has treated the Veteran for his PTSD) after securing any necessary authorization from the Veteran.

Rating for Right Knee Disability

The most recent VA treatment reports of record are dated in February 2015.  Thereafter, on a December 2015 VA Form 21-526b, the Veteran indicated that relevant treatment records (pertaining to his knees) were located at the West Haven, Connecticut VA Medical Center (VAMC) as of March 2015.  In addition, at a February 2016 VA knee examination, he reported that he had been receiving cortisone shots in both of his knees "since 2014"; at present, the most recent VA treatment report of record documenting cortisone injections in his right knee is dated in January 2015 (in Virtual VA), with a note in that report for him to "RTC [return to clinic in] 3 months for injections."  Therefore, on remand, the AOJ must secure all ongoing VA treatment records for the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his PTSD and right knee disabilities, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, including, but not limited to, all psychiatric treatment reports from E. Knowlden, LCSW.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VO may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his right knee disability since February 2015.

2. The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

